El Juez Asociado í3b. Wolí’,
emitió la opinión del tribunal.
Se dictó nna orden de injunction contra los demandados prohibiéndoles qnitar de sn finca el paso ferroviario de la demandante, que es una central azucarera, alegando esta' última un derecho igual o semejante al de una servidumbre. La condición física de este caso sólo se diferencia de los he-chos revelados en el de Torres v. Plazuela Sugar Company, 24 D. P. R. 479, en que en este caso la demandante reclama un derecho por virtud de un contrato que el dueño de la finca en cuestión celebró con su arrendatario por el cual fué auto-rizado el segundo en la siguiente forma:
“Queda asimismo el arrendatario señor Sosa Oliva ampliamente apoderado y autorizado por los actuales dueños de la finca para que, durante el período de su arrendamiento, conceda o niegue el paso •por aquellas líneas férreas u otras vías de comunicación establecidas o que se trate de establecer, oponiéndose o no a procedimientos de expropiación forzosa.” •
La demandante no presentó prueba tendente a establecer-la existencia de un contrato con dicho arrendatario. Por el contrario la prueba de la celebración de un contrato para permitir a la demandante penetrar en la finca era de fecha anterior a la posesión de dicho arrendatario. El caso queda .pues comprendido en todos sus aspectos en el de Torres v. Plazuela, supra.
Aún cuando el arrendatario hubiera celebrado un con-trato, quedaba limitado al término de su arrendamiento el *309cual se demostró que había vencido, y como en el caso de Torres v. Plazuela; supra, es aplicable el artículo 446 del Código Civil, el cual prescribe lo siguiente:
“Artículo 446.' — Los actos meramente tolerados y los ejecutados clandestinamente y sin conocimiento del poseedor de una cosa, o con violencia, no afectan a la posesión.”
Convenimos con los apelantes en que para que se decrete un injunction debe probarse un caso robusto; pero no es necesario hacer citas de autoridades pues no vemos que se haya probado un caso en favor de la apelada, la que, como sucede con mucha frecuencia no ha presentado alegato. No encontramos justificación alguna para este pleito.
Asimismo convenimos con los apelantes en que en la de-manda do injunction debió haberse descrito la finca y no era bastante con decir que los demandados eran los dueños de 180 cuerdas de terreno en el barrio de Cañó vanas, del Mu-nicipio de Loíza. No estamos muy seguros en vista de los autos de si este defecto fue o no subsanado en el juicio.
También tienen razón los apelantes al insistir en que no se demostró claramente la existencia de ningún daño real o futuro para la demandante. Por el contrario, la prueba ten-, olió a mostrar que la demandante raras veces utilizaba la vía férrea en cuestión y que, tenía otros medios de comuni-cación en la vecindad, aunque quizás más costosos.
Estamos asimismo de acuerdo con los apelantes en que la demanda no determinaba una causa de acción, pues si bien expresaba que los dueños habían consentido en la colocación de la vía de ella nada aparecía por lo cual estuvieran impe-didos los demandados de poder retirar tal consentimiento de conformidad con el artículo 446, supra. Sea cual fuere el perjuicio que pueda causarse a una persona no puede ésta intervenir en el debido ejercicio de un derecho por parte de otro sin probar que ella misma tiene algún derecho. Los *310apelantes alegan otros defectos de la demanda que no discu-tiremos.
Habiendo llegado a esta conclusión no consideraremos la alegada falta de una fianza o un juramento, o la supuesta actuación de la corte inferior al librar la orden sin fianza. La demandante estaba tan desprovista de una causa de ac-ción, que debe revocarse la sentencia y desestimarse la de-manda, con costas y honorarios de abogado, no habiéndose justificado razón alguna para molestar a los demandados con este pleito.

Revocada la resolución apelada y se desestima ■ la demanda, condenando a la, demandante al pago de las costas y honorarios de abo-gado.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey y Hutchison.